Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 and 18 recite a component for a compressor and made by additive manufacturing method.  BRI is given to the claim language.  The Office considers that the compressor is merely a working environment, the component is not a required structure of the cited component. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 and 15 of U.S. Patent No. 10,557,464. Although the claims at issue are not identical, they are not patentably distinct from each other because
In Reference to Claim 1
A light-weight high-strength compressor component for a compressor having at least one fluid delivery feature comprising: a body portion having at least one sealed interior region that comprises a lattice structure comprising a plurality of cells (Claim 1 of US Patent 10,557,464) formed via additive manufacturing and a solid surface (Claim 3 of US Patent 10,557,464) disposed over and enclosing the lattice structure, wherein the body portion further comprises at least one fluid delivery feature (Claim 1 of US Patent 10,557464) to facilitate fluid flow through the body portion of the light-weight, high-strength compressor component.
In Reference to Claim 18
A light-weight, high-strength scroll compressor component comprising: a body portion having at least one sealed interior region that comprises a lattice structure (Claim 1 of US Patent 10,557,464) comprising a plurality of cells formed via additive manufacturing (Claim 1 of US Patent 10,557,464) and a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 13are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2012/0052336 to Chung et al (Chung).
In Reference to Claim 1
Chung discloses a component having at least one fluid delivery feature comprising: a body portion (Fig. 5, 30/40) having at least one sealed interior region that comprises a lattice structure comprising a plurality of cells (Fig. 5, annotated by the examiner) formed and a solid surface (Fig. 5, annotated by the examiner) disposed over and enclosing the lattice structure, wherein the body portion further comprises at least one fluid delivery feature (Fig. 5, annotated by the examiner) to facilitate fluid flow through the body portion of the light-weight, high-strength compressor component.
Chung does not teach the cell is formed via additive manufacturing.  However, according to "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." 
In Reference to Claim 2
Chung discloses the at least one fluid delivery feature is an open channel (Fig. 5, annotated by the examiner) formed within the body portion (Fig. 5, 30/40) for fluid communication within the compressor component, wherein the open channel is separated from the at least one sealed interior region that comprises the lattice structure by a solid internal wall (Fig. 5, annotated by the examiner).
In Reference to Claim 3
Chung discloses the open channel (Fig. 5, annotated by the examiner) permits flow (The Office considers oil or lubricant is merely a working media, it is not a required structural component).


Chung discloses the lattice structure comprises a metallic lattice structure (Paragraph 55, the porous layer is costed with alumina layer) and the solid surface comprises a metallic surface.
In Reference to Claim 5
Chung discloses at least one fluid delivery feature comprises a fluid delivery port (Fig. 3, shows a fluid circuit, therefore, one side of the cell has a fluid delivery port) connected to at least one channel that provides fluid communication within the compressor component.
In Reference to Claim 6
Chung discloses at least one fluid delivery feature comprises a fluid delivery port (Fig. 3, annotated by the examiner) selected from discharge ports, suction ports, and combinations thereof.
In Reference to Claim 7
Chung discloses at least one region of the at least one fluid delivery feature comprises a porous material. (Paragraph 55, the porous layer is costed with alumina layer)
In Reference to Claim 8
Chung discloses two porous (Fig. 5, 33 and 43)
Chung does not teach the porous material has a first region with a first average pore size and a second region with a second average pore size, wherein the second average pore size is smaller than the first average pore size.
However, Chung teaches the first layer or the second layer has a porous surface to increase surface area, thereby allowing the actuating fluid 70 to easily move (Paragraph 70).  Therefore, it will be obvious to a person with ordinary skill in the art to determine the opening size based on the performance requirement to allow an easier fluid movement.
In Reference to Claim 9
Chung discloses the plurality of cells.

However, the Applicant does not explain the important of the node shape.  According to MPEP 2144.04 IV B. Changes in shape, “The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.”  Therefore, the shape of node is merely a design choice.
In Reference to Claims 10 and 11
Chung does not teach the size of the node.
However, the Applicant does not explain the important of the node size.  According to MPEP 2144.04 IV. A. Change in size and shape, the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In Reference to Claim 12
Chung discloses each cell of the plurality comprises a solid structure defining one or more void regions (Fig. 5, cells are void region) therebetween, wherein the one or more void regions comprises loose residual metal particles or a material disposed therein.
In Reference to Claim 13
Chung discloses at least one surface region of the at least one fluid delivery feature comprises a coating. (Paragraph 55 Paragraph 55, the porous layer is costed with alumina layer)
In Reference to Claim 14
Chung discloses the coating.
Chung does not teach the omniphilic or omniphobic. It is clear that the coating will either i) omniphilic or ii) omniphobic.  As there are only two possibilities (species i.) and ii.)), a person of ordinary skill, in the 
In Reference to Claim 15
Chung discloses the coating comprises an additive to be transferred to the fluid as it passes through the at least one fluid delivery feature. (As taught in Paragraph 44-46, the coating material formed as solid electrolyte to prepare slurry, therefore, there will be material transfer between the coating and slurry when the slurry passes through the cells)

    PNG
    media_image1.png
    488
    657
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    512
    515
    media_image2.png
    Greyscale

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0280049 to Fisk et al (Fisk).
In Reference to Claim 18
Fisk discloses a component comprising: a body portion (Fig. 2, 62) having at least one sealed interior region that comprises a lattice structure comprising a plurality of cells (Fig. 2, 88) formed via a solid surface (Fig. 2, as showed plurality of cell 88 formed solid side surface) disposed over and enclosing the lattice structure, wherein the body portion further comprises at least one fluid delivery (Fig. 2, 100) feature to facilitate fluid flow through the body portion of the light-weight, high-strength compressor component, wherein the at least one fluid delivery feature is configured to circulate a lubricant oil and optionally a refrigerant (Chung discloses fluid delivery channels.  The Office considers oil or the refrigerant is merely a working media of the claimed structure).
Fisk does not teach the cell is formed via additive manufacturing.  However, according to "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is 
In Reference to Claim 19
Fisk discloses the element is a rotary vane element (Fig. 2, 60)
In Reference to Claim 20 
Fisk discloses the lattice structure comprises a metallic lattice structure and the solid surface comprises a metallic surface. (Paragraph 46, element 88 is a different nickel-alloy composition)
Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/5/2021